JOHN F. STROUD, Jr., Judge, concurring. I concur with the majority in reversing and remanding this case solely because we are bound to follow precedent of the Arkansas Supreme Court. Under our first-degree murder statute, a person commits murder in the first degree if, acting alone or with one or more other persons, he commits or attempts to commit a felony, and in the course of and in the furtherance of the felony or in immediate flight therefrom, he or an accomplice causes the death of any person under circumstances manifesting extreme indifference to the value of human life. Ark. Code Ann. § 5-10-102 (Repl. 1997) (emphasis added). The emphasized language, which likewise appears in our capital-murder statute,1 has been the subject of discussion in cases before the supreme court: [In] Sellers v. State, 295 Ark. 489, 749 S.W.2d 669 (1988), ... we cited Parker v. State, 292 Ark. 421, 731 S.W.2d 756 (1987), which held that one could not be convicted of capital murder where the underlying felony was burglary if the intent of the perpetrator, upon entering the dwelling, was to commit the murder. Quoting from Parker, we said: For the phrase “in the course of and in furtherance of the felony” to have any meaning, the burglary must have an independent objective which the murder facilitates. In this instance, the burglary and murder have the same objective. That objective, the intent to kill, is what makes the underlying act of entry into the home a burglary. The burglary was actually no more than one step toward the commission of the murder and was not to facilitate the murder. In keeping with the Parker rule, we reversed in Sellers where Sellers was charged with capital murder and burglary with an underlying charge of assault and battery. We held that we could not say the murder facilitated the burglary if the underlying offense for the burglary was assault and battery.2  Allen v. State, 296 Ark. 33, 39-40, 751 S.W.2d 347, 350 (1988). In Allen, the murder victim received several blows to the head, cracking his skull. The State presented evidence that Allen had burglarized the victim’s home, had beaten him, and had stolen his money, watch, credit cards, guns, and vehicle. Allen confessed that he had entered the home in order to get keys and steal the car. He said that he did not intend to kill, but he confessed that he took a piece of angle iron with him in case the victim caught him or tried to shoot him. The supreme court held that the evidence supported theft as the underlying offense and object of the burglary, and that the murder resulted “in facilitating” the theft. The problem I have with the instant case is that common sense seems to get lost in the shuffle of applying the felony-murder doctrine. For example, in the facts presented by the instant case, there seems to be more culpability, deserving a higher degree of murder charge, where the perpetrators intend to give the victim a “butt-whipping,” and the victim dies as a result, than in a situation where a victim surprises the perpetrator in the middle of a theft that takes place in the victim’s house, a scuffle ensues, a gun discharges, and the victim dies as a result. Yet in the first situation, according to precedent from our supreme court, the perpetrators cannot be guilty of first-degree murder, while in the second situation the perpetrator can. Perhaps an even more graphic example is presented in Hall v. State, 299 Ark. 209, 772 S.W.2d 317 (1989), where the supreme court affirmed a first-degree murder conviction that was based upon the underlying felony of theft by receiving. In Hall, the appellant killed a pedestrian while fleeing from police in a stolen vehicle. The common-law rule was that if a person killed another in doing or attempting to do an act amounting to a felony, the killing was murder. 40 Am. JUR. 2d Homicide § 64 (1999). Now practically all jurisdictions have enacted felony-murder statutes, the effect of which is to impute malice or deliberation to a felon so as to make the incidental homicide murder in the first degree. Id. The defendant need only intend to commit the underlying felony, and no other mens rea is required. To me, an aggravated assault so extreme that it leads to death is the type of underlying felony for which murder in the first degree should apply. A logical reading of the first-degree felony murder statute should encompass the facts of the instant case because “[a] person commits murder in the first degree if. . . acting . . . with one (1) or more other persons, he commits a felony [in this case aggravated assault], and in the course of and in furtherance of the felony..., he or an accomplice causes the death of any person under circumstances manifesting extreme indifference to the value of human life [.]” I disagree with the supreme court’s interpretation of the phrase “in furtherance of’ to exclude aggravated assault as an underlying felony. Consequently, I urge the supreme court to reexamine this issue. In the absence of such action by the supreme court, I invite the legislature to examine this area of our criminal code. I am authorized to state that Special Judge STEELE HAYS joins in this concurrence.   In Arkansas, the capital-murder statute enumerates the included felonies (rape, kidnapping, vehicular piracy, robbery, burglary, and certain felony violations of the Uniform Controlled Substances Act, or escape in the first degree), Ark. Code Ann. § 5-10-101 (Repl. 1997), and not the first-degree murder statute, just quoted, which refers only to “a felony.”    The Sellers court stated, “We cannot say that the murder facilitated the assault and battery as it was the very culmination of them.” 295 Ark. at 493, 749 S.W.2d at 671.